19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 1 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 2 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 3 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 4 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 5 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 6 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 7 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 8 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 9 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 10 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 11 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 12 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 13 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 14 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 15 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 16 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 17 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 18 of 21
19-45664-mbm   Doc 13   Filed 06/17/19   Entered 06/17/19 13:30:02   Page 19 of 21
      17th
                  June




19-45664-mbm   Doc 13    Filed 06/17/19   Entered 06/17/19 13:30:02   Page 20 of 21
       17th       June




19-45664-mbm   Doc 13    Filed 06/17/19   Entered 06/17/19 13:30:02   Page 21 of 21
